DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 03 February 2021. Claims 13-16 and 18 are currently pending.
Drawings
	The drawings received on 03 February 2021 are accepted by the examiner.
Claim Objections
Claim 13 is objected to because of the following informality:
In line 3, it appears that the phrase “for maintaining the correct positioning” should read “for maintaining a correct positioning.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
Note: Claim 16 requires a “quick connection means” for connecting each gauge block to the support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bassil et al. (International Publication WO 00/71035) in view of McCarthy (U.S. Patent Application Publication 2008/0119860).
Regarding claims 13 and 16, Bassil et al. disclose (as to part of claim 13) a bone resection kit (see Figures 3 and 4) comprising a supporting and positioning system as to part of claim 15) the supporting and positioning system comprises a positioner (28), which may be associated with (i.e. via the interaction 34 and a recess within 28) the support of the cutting guide, and wherein (as to claim 16) the gauge block is coupled with the support by quick connection means (i.e. means defined by 29, 32, 34 and recess defined within 28) (see Figures 1-4, and pages 6-9).
Bassil et al. disclose the claimed invention except for wherein (as to the remainder of claim 13) the kit comprises a bone resection tool, and a plurality of gauge blocks, wherein each gauge block has a height/thickness that is different from a height/thickness of the other gauge blocks.
McCarthy teaches the use of a bone resection kit (see Figures 10 and 13) comprising a bone resection tool (20) and a plurality of gauge blocks (280A-280C), each defining a cutting surface (282A-282C) having a height/thickness (i.e. height/thickness defined from top-to-bottom as best seen in Figure 13) measured orthogonally to the cutting surface that is different from a height/thickness of the other gauge blocks (see Figures 10 and 13, and paragraphs 0079-0084).

	Regarding claims 14 and 18, Bassil et al. in view of McCarthy disclose the claimed invention except for wherein (as to claim 14) the difference in height between two blocks, consecutive in size, has an interval in a range between 0.1 mm and 10 mm, and wherein (as to claim 18) the difference in height between two blocks, consecutive in size, has an interval in a range between 0.5 mm and 2 mm.
	McCarthy sets forth that the size (i.e. height/thickness) of each gauge block is a result effective variable, wherein the size (i.e. height/thickness) is chosen for proper alignment of a bone resection tool (i.e. blade) with respect to a pre-designated cutting location on a bone to be cut (see paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bassil et al. in view of McCarthy with wherein the difference in height between two blocks, consecutive in size, has an interval in a range between 0.1 mm and 10 mm, and wherein the difference in height between two blocks, consecutive in size, has an interval in a range between 0.5 mm and 2 mm, for the purpose of properly aligning the bone resection tool on the cutting guide with pre-designated cut lines in the bone to be cut, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bassil et al. (International Publication WO 00/71035) in view of McCarthy (U.S. Patent Application Publication 2008/0119860), as applied to claim 13 above, in view of Bojarski et al. (U.S. Patent Application Publication 2013/0184713).
Bassil et al. in view of McCarthy disclose the claimed invention except for wherein (as to the remainder of claim 15) the positioner is patient-specific and provides anatomical reference points characteristic of a patient, in order to allow unique and stable positioning of the instrument.
Bojarski et al. teach the use of a positioner (60) having a surface (i.e. surface of 60 as best seen in Figure 17) capable of being patient-specific and providing anatomical reference points (i.e. via the specific peaks and troughs on the surface) characteristic of a patient (see Figure 17, and paragraphs 0043, 0048, 0073, 0075, and 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bassil et al. in view of McCarthy with wherein the positioner is patient-specific and provides anatomical reference points characteristic of a patient, in order to allow unique and stable positioning of the instrument in view of Bojarski et al. in order to more properly align the cutting guide by using patient specific anatomical features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775